Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in the application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 23, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Ulrich (WO2010088869A1). as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1).

Regarding claim 1, Shinada teaches a vehicle apparatus comprising: a processor configured to determine an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function  while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), and to change and apply operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This 
and a storage configured to store the determined operable range (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “stores information D1 relating to such traffic regulations in the memory 28, and detects any difference in the conditions of the regulations by checking with the records in the memory 28. Further, when the condition of regulations has changed as described above, it is notified to the user to this effect”), 
Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified from the inter-vehicle communication equipment 5A”), but Shinda fails to explicitly teach wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).

Regarding claim 2, Shinada teaches the maximum speed wherein the operable range of the driving assistance function or the maximum operable speed being greater than or equal to a maximum speed limit of the country (see Shinada paragraphs “0043” and “0046-0049” “By notifying the information D1 of traffic regulation to the controller 31 and at the completion of the control of the traveling of the vehicle as described above, the CPU 16 returns to step SP2 to wait for reception of subsequent information D1 of traffic regulation.”). 

Regarding claim 4, Shinada teaches wherein, the processor is configured to determine whether a maximum speed limit of the country is different from a maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047”, “0049” and “0057” “Still further, when the vehicle traverses crossing the road signs 2A, 2B indicating the speed 
However Ulrich teaches wherein, when the vehicle enters into a new country while traveling (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).

Regarding claim 5, Shinada teaches wherein the processor is configured to control the vehicle so as to output a notification of a change in the maximum speed limit through a display when the maximum speed limit of the country is different from the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0032-0032”, “0042”, “0047”, “0049” and 

Regarding claim 6, Shinada teaches wherein the processor is configured to change the operable range of the driving assistance function or the autonomous driving function based on the maximum speed limit of the new country when the maximum speed limit of the country is different from the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047”, “0049” and “0057” “Still further, when the vehicle traverses crossing the road signs 2A, 2B indicating the speed limits, the maximum speeds of the vehicle are set up respectively at the speeds of the road signs 2A, 2B indicating respective speed limits, thereby enabling to control the traveling of the vehicle accordingly.”).

Regarding claim 7, Shinada teaches wherein the processor is configured to control the vehicle so as to output the changed operable range of the driving assistance function or the autonomous driving function through a display (see Shinada paragraphs “0024”, “0032-0032”, “0042”, “0047”, “0049” and “0057” “the display unit 23 displays various traffic regulations concerning the road on which the vehicle is currently traveling on the basis of the information D1 of traffic regulation acquired from the optical communication 

Regarding claim 13, Shinada teaches a vehicle system comprising: a vehicle apparatus configured to determine an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function  while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), and to change and apply operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there 
a display configured to output a notification of the determined operable range (see Shinda paragraphs “0030-0031”),
Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified from the inter-vehicle communication equipment 5A”), but Shinda fails to explicitly teach wherein vehicle apparatus is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).
Regarding claim 14, Shinada teaches method comprising: determining, by a processor, an operable range of a driving assistance function or an autonomous driving function to be performed by a vehicle in a country when the vehicle enters into the country under one condition of a driving assistance function or an autonomous driving function  while traveling (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), changing and applying, by the processor, the operable range of the vehicle so as to perform the driving assistance function or the autonomous driving function to comply with the traffic regulations of the country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road 
Wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from a minimum operable speed to a maximum operable speed (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified from the inter-vehicle communication equipment 5A”), but Shinda fails to explicitly teach wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal.
However Ulrich teaches wherein the processor is configured to determine whether the vehicle is moving from one country to another country based on global positioning system (GPS) signal (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).


Regarding claim 16, Shinada teaches determining, by the processor, whether a maximum speed limit of the country is different from a maximum speed limit of the new country (see Shinada paragraphs  “0042”, “0047” and “0049” “the CPU 16 moves to step SP6 in which it judges whether or not the user has selected an operation mode of automatic control. This automatic control mode is an operation mode for automatically controlling the traveling of the vehicle in accordance with the traffic regulations” and “As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle”), 
changing, by the processor, the operable range based on the maximum speed limit of the new country (see Shinada paragraphs “0024”, “0042”, “0047” and “0049” “This vehicle controller 31 is a computer for controlling the operation of the vehicle 3A, and upon notification of such information D1 of traffic regulation, it controls the traveling of the vehicle in accordance therewith. That is, as shown in FIG. 4, if information D1 of traffic regulation indicating the maximum speed limit or the minimum speed limit is notified 
However Ulrich teaches wherein, when the vehicle enters into a new country while traveling (see Ulrich paragraphs “0014” and “0029-0030” regarding detecting by a GPS the position of the vehicle to determine whether it is crossing to a new country “The country recognition (LE) takes into account information from the position recognition device (PE) in combination with the electronic map and the camera (K) or the traffic sign recognition that indicate a border crossing. When the rental vehicle is started, the control unit determines (S) from the data of the automatic country recognition (LE) that the vehicle is in Sweden. The position detection device (PE) in combination with the electronic map transmits the information to the control device (S) that the vehicle is in an urban area, i.e. in a locality. The control unit uses this information to determine the maximum permissible maximum speed of 50 km / h from the database (DB), provided that no local speed limit is in effect. This value”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information for the new country speed limits so as to adjust the vehicle depending on the rules issued by each country (Ulrich  paragraph “0029-30”).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Gomezcaballero et al. (US 2019/0026918 A1).
Regarding claim 3, Shinada does not explicitly teach wherein the processor is configured to calculate the minimum operable speed according to at least one of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an 
However Gomezcaballero teaches wherein the processor is configured to calculate the minimum operable speed according to at least one of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle (see Gomezcaballero figures 8 thru 9 and paragraph “0057” as shown in figures the vehicle is calculating the speed of the vehicle regarding maintaining a distance between the vehicle and the preceding vehicle as it approaches the preceding vehicle “More specifically, using the own vehicle data, a new target priority is calculated to give the higher priority to a near region when the traveling speed of the vehicle is lower than a predetermined threshold, a far region when the traveling speed of the vehicle is higher than the predetermined threshold, the near region when the steering wheel angle is larger than a predetermined threshold, the far region when the steering wheel angle is smaller than the predetermined threshold, or the near region when a blinker operates (step S231). In addition, it is determined whether the new target priority is the target priority for the near region or the target priority for the far region (step S232). When the new target priority is the target priority for the near region, the weight of the priority for the near object recognition processing is added (on the basis of the target priority) (step S233). When the new target priority is the target priority for the far region, the weight of the priority for the far object recognition processing is added (on the basis of the target priority) (step S234)”).


Regarding claim 15, Shinada teaches wherein the operable range of the driving assistance function or the autonomous driving function corresponds to a range from the calculated minimum operable speed to a maximum operable speed, the maximum operable speed being greater than or equal to a maximum speed limit of the country (see Shinada paragraphs “0046-0049” “By way of example, in this case because the condition of the regulation has not changed from the previous one, the CPU 16 allows the information D1 of traffic regulation to be notified to the user only by a display on the display 23, and omits its notification by a voice message so as to prevent giving annoyance to a passenger.”), but Shinada does not explicitly teach calculating, by the processor, a minimum operable speed according to at least one of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle.
However Gomezcaballero teaches calculating, by the processor, a minimum operable speed according to at least one of: a maximum sensing distance in a rear-side direction of the vehicle, a maximum deceleration of an approaching vehicle, a margin time before the approaching vehicle decelerates when a lane change operation is performed, and a time for the approaching vehicle to maintain a clearance distance between the vehicle and the approaching vehicle after deceleration of the approaching vehicle (see Gomezcaballero figures 8 thru 9 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada to provide an information processing apparatus that is capable of suitably and efficiently monitoring both near and far regions (Gomezcaballero paragraph “0057”).

Claims 8-9, 11, 17  and 19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Yamashita et al. (US 2016/0339913 A1).

Regarding claim 8, Modified Shinada does not explicitly teach wherein the processor is configured to determine whether a lane changing function is in operation and to determine 
However Yamashita teaches wherein the processor is configured to determine whether a lane changing function is in operation and to determine whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation (see Yamashita paragraphs “0016-0026” regarding the actual speed being less than or equal the permissible speed which falls within the operable range “The speed limit recognition unit 12 may be capable of recognizing the speed limit Vr for each lane of a road because the speed limit Vr of the road may be set for each of the lanes. In this case, the speed limit recognition unit 12 may include, for example, a memory to store the speed limits Vr of the respective lanes of the road, and an extraction unit to extract the speed limit Vr of a lane of the road where the vehicle is currently positioned from the memory. Therefore, for example, in FIG. 2, the speed limit recognition unit 12 can recognize the speed limit Vr of a lane (a lane 71 before starting a lane change, or a lane 72 after having started the lane change) of a road 70 on which a vehicle 61 is currently traveling. Also, the speed limit recognition unit 12 can recognize the speed limit Vr of the lane 72, which is the lane-change destination, before completing the lane change”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0016-0026”).

 wherein the processor is configured to allow operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range.
However Yamashita teaches wherein the processor is configured to allow operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range (see Yamashita paragraphs “0027-0034” regarding the actual speed being less than or equal the permissible speed which falls within the operable range “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada  so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0027-0034”).
Regarding claim 11, Modified Shinada does not explicitly teach wherein the processor is configured to determine whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0030-0035”).
Regarding claim 17, Modified Shinada does not explicitly teach determining, by the processor, whether a lane changing function is in operation; and determining, by the processor, whether a current driving speed of the vehicle is within the changed operable range when the lane changing function is in operation.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0016-0026”).
Regarding claim 19, Modified Shinada does not explicitly teach determining, by the processor, whether the lane changing function can be completed at the current driving speed of the vehicle when the current driving speed of the vehicle is not within the changed operable range.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0027-0034”).

Claims 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Shinada (US 2005/0137782 A1) in view of Ulrich (WO2010088869A1) in view of Yamashita et al. (US 2016/0339913 A1) in view of Suzuki (US 2016/0297447 A1).

 wherein the processor is configured to prevent operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Suzuki teaches wherein the processor is configured to prevent operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).

Regarding claim 12, Modified Shinada does not explicitly teach wherein the processor is configured to control operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle, and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Yamashita teaches wherein the processor is configured to control operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle (see Yamashita paragraphs “0024-0035”, “0061-0062” and “0078-0079” “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0024-0035”, “0061-0062” and “0078-0079”).
 and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Suzuki to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).

Regarding claim 18, Modified Shinada does not explicitly teach allowing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range; and preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Yamashita teaches allowing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is within the changed operable range (see Yamashita paragraphs “0030-0035” “If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 permits the traveling speed V to exceed the upper-limit speed Vu. Thus, if it is estimated that the vehicle starts a lane change, since the traveling speed V is not limited to be less than or 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0030-0035”).
But modified Shinada fails to explicitly teach preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range.
However Suzuki teaches preventing, by the processor, operation of the lane changing function when the current driving speed of the vehicle is not within the changed operable range (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).


Regarding claim 20, Modified Shinada does not explicitly teach controlling, by the processor, operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle; and preventing, by the processor, operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Yamashita teaches controlling, by the processor, operation of the vehicle so as to perform the lane changing function in the changed operable range when the lane changing function can be completed at the current driving speed of the vehicle (see Yamashita paragraphs “0030-0035” “The permissible speed setting unit 48 is an example of a unit that sets a permissible speed (referred to as the “the permissible speed Vw”, below) that is higher than the upper-limit speed Vu. If it is estimated by the lane-change estimation unit 13 that the vehicle starts a lane change, the vehicle speed control unit 42 controls the traveling speed V so as not to exceed the permissible speed Vw set by the permissible speed setting unit 48. Thus, the traveling speed V is limited to be less than or equal to the permissible speed Vw, and hence, even if the opening Ac of the accelerator pedal 17 becomes excessively great, the traveling speed V can be prevented from exceeding the upper-limit speed Vu too much”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as not to exceed the upper-limit speed even when the opening of the accelerator pedal of the vehicle becomes great enough to make the traveling speed of the vehicle exceed the upper-limit speed, and a permissible speed setting unit configured to set a permissible speed higher than the upper-limit speed (Yamashita paragraphs “0030-0035”).
 and to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle.
However Suzuki to prevent operation of the lane changing function when the lane changing function cannot be completed at the current driving speed of the vehicle (see Suzuki paragraphs “0121” and “0125” “Additionally, even in a situation in which the own lane is a lower speed lane than the adjacent lane and the first preceding adjacent vehicle cannot give a space, it can be prevented that the vehicle cannot change lanes and goes into a waiting”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of optical communication equipment and vehicle control method of Shinada so as to know when to procced for a safe lane change and not cause any collision between two vehicles according to the speed of the two vehicles (Suzuki paragraph “0125”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3666                                                                                                                                                                                            /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666